PER CURIAM.
Upon consideration of the petition of The Florida Bar to amend Article XVII of the Integration Rule of The Florida Bar and oral argument in open court pursuant to notice duly published, it is ordered:
Article XVII of the Integration Rule of The Florida Bar be and the same is hereby amended by striking all of the present Article XVII and inserting in lieu thereof a new Article XVII reading as follows, viz:
Article XVII CLIENTS’ SECURITY FUND
1. The Board of Governors of The Florida Bar may create and maintain a separate fund within The Florida Bar for monetary relief of persons who suffer losses by reason of misappropriation, embezzlement or other wrongful taking or conversion by a member of The Florida Bar of money or other property that comes into his possession or control by reason of an attorney and client relationship.
Payment of claims against said fund shall be made by The Florida Bar only after appropriate investigation. Payments from said fund will not ordinarily be made while the lawyer guilty of the misappropriation remains a member in good standing of The Florida Bar. All payments from said fund may be made or withheld or made in such amounts as the Board, in its discretion, may direct.
The Florida Bar or its Board of Governors may take assignments of the causes of action of claimants as a condition to said payments. Recoveries or re-payments to the Board on account of payments from said Fund will be restored to the Fund.
2. The Board of Governors may allocate from the annual dues of the members of The Florida Bar not more than $10.00 per member per annum to a Clients’ Security Fund.
3. This Article shall become effective instanter and shall govern all claims now pending or hereafter filed with the Board of Governors.
It is so ordered.
ERVIN, C. J., DREW, CARLTON and BOYD, JJ., and MASON, Circuit Judge, concur.